        Case 1:20-cv-00027-JAP-LF Document 79-3 Filed 10/15/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

NICK VINCENT FLOR,

                       Plaintiff,

v.                                                           Cause No. 1:20-cv-00027-JAP-LF

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO,
STEPHEN BISHOP, LISA BROIDY,
KEVIN GICK, KARIN HIGH, ERIC LAU,
individually and in their official capacities,
and EVA CHAVEZ,

                       Defendants.


                              DECLARATION OF KARIN HIGH

        Karin High, being duly sworn under oath and deposes as follows:

     1. I am over the age of 18, and the information contained in this declaration is based upon my

personal knowledge.

     2. At all relevant times, I was a committee member of the Faculty Ethics and Advisory

Committee at the University of New Mexico. At all relevant times and currently, I was a Professor

of Anesthesiology at the University of New Mexico (“UNM”).

     3. In my capacity as a committee member of the Faculty Ethics and Advisory Committee, I

was advised of Professor Flor’s request for a Peer Hearing pursuant to UNM Policy C07 in the

Faculty Handbook, and agreed to serve on his Peer Hearing panel.

     4. Consistent with Policy C07, as a committee member of the Faculty Ethics and Advisory

Committee, and as a panel member of the Peer Hearing panel for Professor Flor, the scope of

review of the Peer Hearing was limited to “uphold[ing] or revers[ing] the proposal to suspend the

faculty member without pay.” See UNM Policy C07.


                                                 1

                                                                                     EXHIBIT C
       Case 1:20-cv-00027-JAP-LF Document 79-3 Filed 10/15/20 Page 2 of 4




   5. I advised Professor Flor as part of the Peer Hearing panel that the scope of review at the

Peer Hearing would be limited to:

               •   Procedural Questions – Was the sanctioning process consistent with relevant

                   University policy? Were there any procedural irregularities that should

                   invalidate the sanctioning outcome?

               •   Substantive Questions – Was the sanction appropriate and proportionate given

                   the OEO violations for which the sanction was issued?

   Again, this scope of review was consistent with Policy C07.

   6. The scope, procedure, and process of the Peer Hearing was controlled by UNM Policy C07.

Id. As a committee member of the Faculty Ethics and Advisory Committee and as panel member

of the Peer Hearing of Professor Flor, I did not have discretion to deviate from the scope of review

as set forth in Policy C07.

   7. Pursuant to Policy C07, the Peer Hearing panel provided copies of the Model Hearing

Procedure Rules to all parties, imposed the requirements of those procedural rules on all parties,

and followed all Policy C07 requirements. See Model Hearing Procedure Rules, and Dispute

Resolution Hearing Procedure referenced herein and attached as Attachments 1 and 2 to the

Declaration of Lisa Broidy.

   8. Pursuant to these rules of procedure, the parties submitted witness and exhibit lists to the

Peer Hearing panel.

   9. At no time before Professor Flor submitted his witness and exhibit lists or after did I instruct

him that he could not call any particular witness (including Eva Chavez) or that he was unable to

introduce documentary evidence.

   10. Regarding Professor Flor’s proposed witnesses, he included a witness by the name of



                                                 2
       Case 1:20-cv-00027-JAP-LF Document 79-3 Filed 10/15/20 Page 3 of 4




Samantha Harris, an individual not associated with UNM. It was unclear to myself and the other

panel members what information she could provide that would assist the panel in its review.

Before any decision was made about the ability of Ms. Harris to testify, Professor Flor voluntarily

withdrew this witness.

   11. Professor Flor’s witness list did not include Eva Chavez or any other witness who he now

claims had exculpatory information.

   12. The Peer Hearing panel did not exclude any witnesses or exhibits identified by Professor

Flor before the hearing or during the hearing.

   13. Before the Peer Hearing and pursuant to the Model Hearing Procedure Rules, the Dispute

Resolution Hearing Procedure Rules, and consistent with Policy C07, Professor Flor was advised

that his attorney could consult with him during the Peer Hearing but could not actively present his

case at the Peer Hearing.

   14. Professor Flor’s attorney was present during the Peer Hearing and routinely consulted with

Professor Flor throughout the Peer Hearing.

   15. The panel conducted an on-record closed Peer Hearing on February 21, 2020, considering

all witnesses and evidence submitted by both parties and consistent with its scope of review

defined by Policy C07.

   16. During the Peer Hearing, Professor Flor cross-examined all adverse witnesses.

   17. Professor Flor did not testify on his own behalf at the Peer Hearing.

   18. Based upon its review, the panel upheld the sanction against Professor Flor – suspension

for one year without pay.

   19. I no longer serve on the Faculty Ethics and Advisory Committee. At the time of the Peer

Hearing and currently, I had no decision making authority to alter or change UNM policy or



                                                 3
       Case 1:20-cv-00027-JAP-LF Document 79-3 Filed 10/15/20 Page 4 of 4




procedures regarding the OEO investigative process, the faculty sanctioning process detailed in

Policy C07, the peer review appeal process detailed in Policy CO7, or the scope of representation

provided by the Office of University Counsel. I have no decision making authority or ability to

reverse the outcomes and findings of the OEO investigation, to expunge Professor Flor’s personnel

file of any matter, and/or to control the disclosure of or contents of Professor Flor’s personnel

file. In my present capacity and outside of the context of the Peer Hearing itself, I have no decision

making authority to lift the one-year suspension against Professor Flor.



           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

           Dated: October 15, 2020


                                                                  ______________________________
                                                                  Karin High




                                                     4
